Citation Nr: 1647465	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction currently resides at the VA RO in Montgomery, Alabama. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination for his degenerative disc disease of the lumbar spine in June 2014.  The Veteran reported that he was not able to sit or stand for longer than 15 minutes at which point he experienced pain.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed forward flexion to 80 degrees with pain at 80 degrees, extension to 20 degrees with pain at 20 degrees, and right and left lateral flexion and rotation to 30 degrees with no objective evidence of painful motion.  Notably, the examiner documented functional impairment of the thoracolumbar spine manifested by less movement than normal and pain on movement.        

With regard to range of motion testing conducted during the June 2014 VA examination for the Veteran's lumbar spine, in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court of Appeals for Veterans Claims (Court)  noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the June 2014 VA examiner performed both active and passive range of motion testing of the Veteran's lumbar spine, and there is no documentation of weight-bearing versus nonweight-bearing testing.  Although range of motion testing was taken on the Veteran's lumbar spine as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Additionally, the Veteran's representative  asserted that the January 2015 statement of the Veteran indicted that the disability was worse and that another examination should be conducted to ascertain the current severity of the condition.
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's lumbar spine is warranted.  

Also, in November 2013, the Veteran filed a claim of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) based in part on his degenerative disc disease of the lumbar spine.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran's TDIU claim was denied by the RO in a rating decision dated July 2014.  The Veteran did not file an appeal to the July 2014 rating decision.  However, in the Veteran's November 2016 Informal Hearing Presentation (IHP), he continued to assert that he is unemployable due to his degenerative disc disease of the lumbar spine.  As such, the Board finds that the Veteran's claim for TDIU remains part and parcel of his increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice regarding how to substantiate a claim for entitlement to TDIU.  

2. Obtain all updated VA treatment records of the Veteran and associate them with the claims file.

3. Schedule the Veteran for the appropriate VA 
examination(s) to assess the manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner is also asked to elicit a history from the Veteran regarding the highest level of education reached, any specialized work training, and his work history.  Then, the examiner is asked to provide an assessment of the functional and occupational impairment associated with the Veteran's service-connected degenerative disc disease of the lumbar spine along with his service-connected posttraumatic stress disorder (PTSD), coronary artery disease status post triple bypass with stenting and scar, and type II diabetes mellitus. 

2. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




